DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/25/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 7, and 14-17 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 10/25/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubusaki et al. (US 2012/0062692 A1).

Regarding claim 1, Tsubusaki et al. (hereafter referred as Tsubusaki) teaches an image pickup apparatus (Tsubusaki, Fig. 1) configured to change a zoom position (Tsubusaki, Figs. 5A and 5B), the image pickup apparatus comprising: 
an operation member (Tsubusaki, Paragraph 0043, “FA zoom operation switch”) configured to change the zoom position when a first operation (Tsubusaki, Paragraph 0054, Both the depression and release of the FA zoom operation switch are considered to be the first operation.) is performed; and 
at least one processor (Tsubusaki, Fig. 1, System Control Unit 114, Paragraph 0044)) which functions as: 
(1) a determiner configured to determine, based on a current zoom position, a zoom changing direction of a direction of zoom-in or zoom-out in which the zoom position is changed when the first operation is performed on the operation member, wherein the determiner determines the zoom changing direction before the first operation is performed on the operation member (Tsubusaki, Fig. 1, FA zoom control unit 122, Paragraphs 0054, Fig. 4, Paragraphs 0057-0059, When the current zoom is at the zoomed-in position (initial position) and the first operation (depression) is performed the driving direction is determined to be in the zoom-out direction. When the current zoom is in the zoom-out position and the first operation (release) is performed the driving direction is determined to be in the zoom-in direction to the (initial position).); 

(3) a notice controller (Tsubusaki, Fig. 1, Display Unit 109 and System Control Unit 114) configured to control notice of information corresponding to the zoom changing direction determined by the determiner, before the operation member is operated (Tsubusaki, Fig. 11, Paragraph 0102, The displayed magnification corresponds to the zoom changing direction and is displayed before the operation member is operated. For example, zoom magnification x40 in the zoom-in position is considered to correspond to a zoom-out direction when the operation member is operated.), 
wherein when the determiner has determined that the zoom changing direction is the direction of zoom-in, the notice controller provides notice of information corresponding to the zoom-in, before the operation member is operated (Tsubusaki, Fig. 11, In the zoom-out position, x10 is considered to correspond to the zoom-in direction in which the zoom will change when the operation member is released. Further, the zoom-in and zoom-out positions are predetermined based on the zoom out drive amount. Therefore, in the example of Figure 11, the zoom in magnification x40 and zoom out magnification x10 correspond to each other and their related driving direction.), and 


	Regarding claim 14, Tsubusaki teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein the information corresponding to the zoom-in is information indicating a zoom position in which a zooming magnification is larger than a zooming magnification the current zoom position, and wherein the information corresponding to the zoom-out is information indicating a zoom position in which a zooming magnification is smaller than the zooming magnification of the current zoom position (Tsubusaki, Fig. 11, Zoom magnification x10 in the zoomed out position indicated that the zoomed in position will have a magnification larger than x10 in the zoomed in position. Zoom magnification x14 in the zoomed in position indicated that the zoomed out position will have a magnification smaller than x40 in the zoomed out position. Further, the exact magnification value the zoom will changed to is known based on the selected zoom out magnification ratio (Fig. 5).).

Allowable Subject Matter
Claims 3-4, 7 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The image pickup apparatus according to claim 1, wherein the operation member changes the zoom position of the image pickup apparatus in accordance with each of a plurality of operations of the operation member, wherein before a second operation different from the first operation is performed on the operation member, the determiner determines, based on the current zoom position, the zoom changing direction when the second operation is performed on the operation member, and wherein the changer changes the zoom changing direction when the second operation is performed on the operation member, based on the zoom changing direction determined by the determiner.”
Claims 4 and 7 are dependent on claim 3 and are therefore allowable for the same reasons as claim 3.

With regard to claim 15, prior art of record neither anticipates nor renders obvious:
“The image pickup apparatus according to claim 14, wherein the information indicating the zoom position in which the zooming magnification is larger than the zooming magnification of the current zoom position is information indicating a focal length longer than a focal length corresponding to the current zoom position, and wherein the information indicating the zoom position in which the zooming magnification is smaller than the zooming magnification of the current zoom position is information 

With regard to claim 16, prior art of record neither anticipates nor renders obvious:
“The image pickup apparatus according to claim 1, wherein the information corresponding to the zoom-in is information indicating a first zoom position in which a zooming magnification is larger than a zooming magnification of the current zoom position, wherein when the notice controller provides the notice of the information corresponding to the zoom-in, the zoom position is changed from the current zoom position to the first zoom position by performing the first operation, wherein the information corresponding to the zoom-out is information indicating a second zoom position in which a zooming magnification is smaller than the zooming magnification of the current zoom position, and wherein when the notice controller provides the notice of the information corresponding to the zoom-out, the zoom position is changed from the current zoom position to the second zoom position by performing the first operation.”
Claim 17 is dependent on claim 16 and are therefore allowable for the same reasons as claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698